19-12173-smb   Doc 9   Filed 07/24/19    Entered 07/24/19 14:02:04   Main Document
                                        Pg 1 of 21
19-12173-smb   Doc 9   Filed 07/24/19    Entered 07/24/19 14:02:04   Main Document
                                        Pg 2 of 21
19-12173-smb   Doc 9   Filed 07/24/19    Entered 07/24/19 14:02:04   Main Document
                                        Pg 3 of 21
19-12173-smb   Doc 9   Filed 07/24/19    Entered 07/24/19 14:02:04   Main Document
                                        Pg 4 of 21
19-12173-smb   Doc 9   Filed 07/24/19    Entered 07/24/19 14:02:04   Main Document
                                        Pg 5 of 21
19-12173-smb   Doc 9   Filed 07/24/19    Entered 07/24/19 14:02:04   Main Document
                                        Pg 6 of 21
19-12173-smb   Doc 9   Filed 07/24/19    Entered 07/24/19 14:02:04   Main Document
                                        Pg 7 of 21
19-12173-smb   Doc 9   Filed 07/24/19    Entered 07/24/19 14:02:04   Main Document
                                        Pg 8 of 21
19-12173-smb   Doc 9   Filed 07/24/19    Entered 07/24/19 14:02:04   Main Document
                                        Pg 9 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 10 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 11 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 12 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 13 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 14 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 15 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 16 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 17 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 18 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 19 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 20 of 21
19-12173-smb   Doc 9   Filed 07/24/19 Entered 07/24/19 14:02:04   Main Document
                                     Pg 21 of 21
